DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The preamble of claim 18 indicates the claim is directed to a computer “program product”.  Computer programs, per se, represent instructions and, as such, constitute non-statutory subject matter: i.e. a program, per se, is not a process, machine, manufacture, or composition of matter as required under Section 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US PG PUB 2021/0026886).
Regarding claim 1, Song discloses a video processing method for an application, comprising:
receiving a configuration instruction for an audio during an editing process of a video (see paragraphs 0072-0073 after the audio capturing is completed, display music replacement interface); and 
configuring the audio during a shooting process of the video in response to the configuration instruction, and displaying a microphone control in a shooting page of the video in a case where a configuration result indicates that the audio is configured during the shooting process of the video (see figure 5B and paragraph 0071, sound adjustment control on the interface, and displaying volume bar on display; see also paragraph 0074);
wherein recording of an original sound is configured during the shooting process of the video when the microphone control is in an on state, and not recording of the original sound is configured during the shooting process of the video when the microphone control is in an off state (see paragraph 0071 and figure 5C).
Regarding claim 2, Song discloses the microphone control is not displayed in the shooting page of the video in a case where the configuration result indicates that the audio is not configured during the shooting process of the video (see paragraph 0071).
Regarding claim 3, Song discloses when in the case where the microphone control is in the on state, the method further comprises: receiving a replacement instruction for the audio; and configuring a replaced audio during the shooting process of the video, and displaying the microphone control in the shooting page of the video in response to the replacement instruction (see paragraphs 0067-0068, 0074 and figures 3E-3F and 5C).
Regarding claim 4, Song discloses in the case where the microphone control is in the off state, the method further comprises: configuring a dithered display of the microphone control in the shooting page of the video (see figures 3B, 3F and 5C).
Regarding claim 6, Song discloses in a case where it is detected that the microphone control is turned on, the method further comprises: recording the original sound when the video is shot using the audio.
Regarding claim 8, Song discloses receiving an editing instruction for a volume of the video; and displaying an adjustment control in a volume editing page of the video in response to the editing instruction, wherein the adjustment control is configured to adjust a volume ratio of the audio and the original sound (see paragraphs 0071 and 0078).
Regarding claim 9, Song discloses receiving an editing instruction for a volume of the video; and displaying a first control and a second control in a volume editing page of the video in response to the editing instruction, wherein the first control is configured to adjust a volume of the audio, and the second control is configured to adjust a volume of the original sound (see figure 5C and paragraph 0071).
Regarding claim 10, Song discloses receiving an adjustment instruction for a volume of the video; and adjusting a volume of the audio and/or a volume of the original sound in the video in response to the adjustment instruction (see figure 5C).
Regarding claim 11, Song discloses the receiving of the adjustment instruction for the volume of the video comprises: receiving the adjustment instruction on the adjustment control (see figure 5C and paragraph 0071).
Regarding claim 12, Song discloses receiving a configuration instruction for a prop, wherein the prop is configured to affect a playback effect of the video and does not support recording of the original sound; and configuring the prop during the shooting process of the video and displaying the microphone control that is in the off state and does not support changing of a state in the shooting page of the video in response to the configuration instruction for the prop (see figures 5A-%C and paragraph 0071).
Regarding claim 13, Song discloses displaying a second prompt content in the shooting page of the video during a second preset time period, wherein the second prompt content is configured to prompt a user that the prop does not support recording of the original sound. (see figures 3B, 3F and paragraph 0056).
Regarding claim 14, Song discloses in a case where the video is shot in a segmented shot mode, the method further comprises: receiving an editing instruction on the microphone control after pausing a shoot of a segment of the video; and displaying the microphone control in the on state in the shooting page of the video in response to the editing instruction, or displaying the microphone control in the off state in the shooting page of the video in response to the editing instruction (see paragraphs 0055-0056 and figures 5A-5C).
Regarding claim 15, Song discloses after the shooting process of the video in the segmented shot mode is completed, the method further comprises: receiving an adjustment instruction for a volume of the video; and adjusting a volume of the audio and/or a volume of the original sound in at least one segment of the video in response to the adjustment instruction (see figures 5C and paragraphs 0070-0071 and 0078).
Regarding claims 16-18, the limitation of claims 16-18 can be found in claim 1 above. Therefore claims 16-18 are analyzed and rejected for the same reasons as discussed in claim 1 above. See also figure 7 and claim 13 of Song.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Song (US PG PUB 2021/0026886) in view of Chuang et al. (US Pat. No. 8, 983, 641 hereinafter referred as Chuang).
Regarding claim 5, although Song discloses configuring a first prompt content to be displayed in the shooting page of the video within a first preset time period in a case where the microphone control is switched from the off state to the on state, wherein the first prompt content is configured to prompt a user that the video shot using the audio input unit presents a favorable effect (see figures 3B, 5A-5C, paragraphs 0056 and 0058), Song fails to specifically disclose the audio input unit is an earphone 
In the same field of endeavor Chuang discloses earphone providing a better sound effect (see col. 1 lines 15-22); using earphones controlling functions of electronic device (see col. 1 lines 16-28 and col. 4 lines 10-19); and controlling the camera to take moving pictures using earphone (see col. 4 line 55-col. 5 line 5).
Therefore, in light of the teaching in Chuang it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song by capturing better quality sound using earphone in order for the user to enjoy music played by earphone.
	Regarding claim 7, Song discloses using a microphone sound of an electronic device as the original sound by adopting a low delay echo cancelling technology in a case where a user does not use the audio input to shoot the video; and using a microphone sound of the audio input as the original sound in a case where the user uses the earphone to shoots the video (see figure 5C, user is capable of selecting or not selecting the original sound and paragraph 0071); See also Chaung which discloses using earphone to record or not to record moving pictures (see figure 3 and col. 5 line 55-col. 6 line 4). The motivation to combine is discussed in claim 5 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELEN SHIBRU/           Primary Examiner, Art Unit 2484                                                                                                                                                                                             	November 5, 2022